Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the Court of Appeals order granting leave to appeal in part and we remand this case to the Genesee Circuit Court to state whether the court accepted the sentencing agreement that the parties reached for a minimum sentence of eight years for the plea-based armed robbery conviction, pursuant to People v Killebrew, 416 Mich 189 (1982), because the present record is insufficient to make this determination. If the agreement was accepted by the trial court, it shall impose the agreed-upon sentence. If the trial court did not accept the agreement, the defendant shall be given the opportunity to withdraw his plea. Id. at 194-195.